Case 8:16-cr-00107-CJC Document 41 Filed 05/16/19 Page 1 of 1 Page ID #:177




                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                  OFFICE OF THE CLERK OF COURT


To:       Chief Deputy/Fiscal

Re:       Verification of Surrender to Bureau of Prisons or Report to United States
          Probation

          Case Number:   8:16−cr−00107−CJC
          Defendant’s Name:  Shawn P Watkins

The above−named defendant was ordered to self−surrender to begin serving their sentence
of imprisonment on      5/13/2019 . The bond may be exonerated pending the verification
as to whether the defendant is being electronically monitored by the U.S. Probation Office;
confined to the custody of the Bureau of Prisons; or completed their jail time.

As of :    5/16/2019   , it was verified the defendant:

   has surrendered to the Bureau of Prisons    .



Verified via Bureau of Prisons website.




 May 16, 2019                                 By        /s/ Ingrid Valdes
 Date                                              Deputy Clerk




 CR−86 (11/08)                  VERIFICATION OF SURRENDER
